DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-50 are currently pending.

Election/Restriction
2.	Restriction to one of the following inventions is required1 under 35 U.S.C. 121:
I.	Claims 1-13, 26-38 drawn to Group I
II.	Claims 14-25, 39-41, drawn to Group II
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are directed to related methods and apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Key distinctions (non-exhaustive) of each group are as follows: with respect to group I, concurrent channel measurement procedures on a first and second frequency band, feedback messaging; with respect to group II, scheduling indication. The inventions do not overlap in scope, and there is nothing of record to show them to be obvious variants.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
    

    
        1 The Examiner attempted but was unable to contact Applicant’s representative in order to request an oral election.